Title: To George Washington from Lieutenant Colonel Loammi Baldwin, 2 August 1775
From: Baldwin, Loammi
To: Washington, George

 

Chelsea [Mass.] Augt 2d 1775
May it Please your Excellency

Inclosd are the Observations taken by the Sentinal Posted upon Powder horn Hill and also two Letters in one cover Directed to Mr Nathl Noyes, Andover. which I thought Proper to Send for your Excellencies Perusal.
Nothing Extraordinary has hapned Scince yesterday⟨.⟩ Two Boats only have come over with Passengers from Boston this day. I am your Excellencys most Obediant Humbe Servnt

Loammi Baldwin Liut. Colo.

